TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00762-CV



                Walter Lee Hall, Jr., in all other necessary capacity, Appellant

                                                   v.

 U.S. Bank National Association, as Trustee, on behalf of the Holders of the Asset Backed
               Pass-Through Certificates, Series NC 2005-HE4, Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-08-009696, HONORABLE J. DAVID PHILLIPS JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Walter Lee Hall, Jr., who is representing himself pro se, filed his notice of

appeal, motion for emergency relief, and motion for stay in December 2008. In January 2009, we

overruled Hall’s motion for emergency relief and motion for stay, as well as his requests for writs

of mandamus, prohibition, and habeas corpus. In February 2009, we overruled Hall’s motion to

reconsider our January ruling. After communications related to whether Hall had yet requested the

record, the clerk’s record was filed on February 18. On February 26, Hall filed a “motion for

summary disposition of the appeal.” On March 25, appellee filed a motion to dismiss the appeal.

On April 14, we sent Hall notice that his brief was overdue. Rather than filing a brief as requested,

on May 13, Hall filed a response stating that he saw “little, if any point in briefing” when the motions

for summary disposition and to dismiss were pending, asking us to extend his filing deadline to

thirty days following our determination of those motions. On May 28, we sent Hall notice that we
had overruled both motions and that his overdue brief was due no later than June 29, warning him

that a failure to timely file would result in the dismissal of his appeal. To date, Hall has not

responded to our letter or filed a brief. We therefore dismiss the appeal for want of prosecution.

Tex. R. App. P. 42.3(b).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: August 14, 2009




                                                2